Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 34 recite the limitation of a corrective quantity being dependent on the volume of a transfer pipe downstream of an isolation valve. It is not clear how the volume of this portion of the transfer pipe, which presumably does not change during gas transfer, can be used to determine a corrective quantity for a gas transfer measurement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 17-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014 043882 (Norikazu) in view of JP 2006 300156 (Tatsuno) and in further view of US Patent 10,107,454 (Yahashi).
In Re claim 17 Norikazu discloses a method for measuring the amount of gas fed into a gas tank (Figure 3), via filling station (Figure 1): the filling station having a filling pipe (figure 5, pipe 5) including: an upstream end (figure 1, shown connected to gas source), a downstream end (Figure 1, shown connected to nozzle 4), a flow meter (Figure 1, element 2), at least one isolation valve (Figure 1, valve 1), the method including: a step for transferring the gas from the source toward the tank, during which the isolation valve is open (steps S1, S2, and S3, steps are described in translated paragraphs 12-15), a step for stopping the gas transfer by closing the valve (step S5), a step for measuring, using the flow meter, the amount of gas transferred during the transfer step (step S4), a step for generating a signal for a corrected amount of transferred gas, the corrected amount of transferred gas being obtained by reducing or increasing the amount of transferred gas, measured by the flow meter during the transfer step, by a predetermined corrective amount (step S9), such that: the flow meter generates electrical signals in the form of consecutive pulses, each corresponding to a basic amount of gas measured (Figure 3, S3).
Norikazu doesn’t disclose the following limitations: the isolation valve arranged between the flow meter and the downstream end of the filling pipe; a signal for the corrected amount of transferred gas is generated by means of a step for modifying at least one of, the value of the basic amount of gas corresponding to a pulse generated by the flow meter, and/or the number of pulses generated by the flow meter, and/or the emission frequency of the pulses generated by the flow meter, and/or the number of pulses recorded among the pulses generated by the flow meter; the corrective quantity dependent on at least one of the measured or estimated pressure in the filling pipe or tank before during or at the end of the transfer step, the temperature of the gas in the transfer pipe or tank, the 
Given that Norikazu discloses transmitting flow measurements by consecutive pulses, and further discloses the step of producing a corrected measurement (Paragraph 15), the options described above would be, to a person of ordinary skill in the art, obvious alternatives for producing a corrected signal based on the pulsed signal from the flow meter as a raw measurement.
Tatsuno discloses a high pressure gas charging device having a valve downstream of a flow meter (Figure 2, valve 13 is downstream of flow meter 14).
Yahashi discloses a gas supply system which makes use of a measurement from a flow meter and corrects that measurement based on a pressure and temperature detected at or near a tank (Paragraph 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Norikazu apparatus by moving the isolation valve downstream of the meter, since the placement of the valve up or downstream of the flow meter does not materially effect the function of the device, and the selection between equivalent embodiments requires only ordinary skill in the art. Furthermore, it would have been obvious to base the corrective value at least in part on a pressure and/or temperature measured as part of a transfer operation, as taught by Yahashi, in order to provide an additional layer of confirmation of the volume of gas transferred.
In Re claims 18 and 19 the steps of modifying a signal which is composed of a sequence of pulses, by altering the number or frequency of pulses would have been an obvious mechanism for correcting the signal.
In Re claim 20 Norikazu discloses (paragraph 31) that the measurement by the flow meter, of the amount transferred, is skewed because the measured amount also incorporates an amount 
In Re claims 21 and 22, the steps of incorporating ambient temperature and pressure into measurements of a pressurized gas were old and well known in the art at the time the invention was made. It would have been obvious to one of ordinary skill in the art at the time the invention was made that these ambient conditions could be included or not included into the calculation of gas flow, based on the users desired level of precision.
In Re claim 23 Norikazu discloses a controlled purge valve (Figure 1, valve 7), and a step for purging a portion of the pressurized gas trapped in the downstream portion of the filling pipe (Paragraph 14).
In Re claim 24 Norikazu discloses (paragraph 31) that the measurement by the flow meter, of the amount transferred, is skewed because the measured amount also incorporates an amount associated with the amount of gas purged at the end of the filling. It would have been obvious therefore to produce a corrected by determining a corrective quantity based on this purge amount.
In Re claims 25-27 it would have been obvious to one of ordinary skill in the art to use the well-known method of comparing pressures of a known volume to determine the amount of a gas in a space and to use this determination when calculating the corrective quantity.
In Re claims 28 and 29 Norikazu discloses all the limitations, but doesn’t disclose the percentage ranges for determining the corrective quantity from the measured pressure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make use of a percentage of the measured pressure within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 
In Re claim 30 Norikazu discloses a purge flow meter (Figure 1, flow meter 8, Paragraph 14).
In Re claim 31 Norikazu discloses a step for correcting the measured amount carried out at the end of the filling step (Paragraphs 12-15, step 9).
In Re claim 32 Norikazu discloses an electronic data processing and storage device (general system in figure 1, element 11), including a microprocessor and/or a computer configured to receive a signal indicative of the quantity of gas transferred as measured by the flow meter during the transfer step and to calculated and/or receive and/or transmit and/or display the signal indicating the corrected quantity of gas transferred.
In Re claim 33 Norikazu discloses a filling system (Paragraph 1, Figure 1) used in the context of fuel distribution for vehicles wherein the billing is carried out while taking into account the actual calculated amount fed into a tank  (Paragraph 15).
Norikazu in view of Tatsuno and Yahashi as applied to claim 17 above discloses all the elements of claim 34, including an electronic data processing and control unit (11).
Response to Arguments
Applicant’s arguments, filed 03/22/2021, with respect to the rejection(s) of claim(s) 17-34 under Norikazu in view of Tatsuno have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Norikazu in view of Tatsuno and Yahashi.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K NIESZ/Primary Examiner, Art Unit 3753